State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 28, 2016                    519792
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

KEVIN G. FULLER,
                    Appellant.
________________________________


Calendar Date:   March 25, 2016

Before:   McCarthy, J.P., Garry, Lynch, Devine and Clark, JJ.

                             __________


      Jay L. Wilber, Public Defender, Binghamton (Nathan E.
Schwartzman of counsel), for appellant.

      Gerald F. Mollen, District Attorney, Binghamton (Joann Rose
Parry of counsel), for respondent.

                             __________


McCarthy, J.P.

      Appeal from an order of the County Court of Broome County
(Smith, J.), dated July 31, 2014, which classified defendant as a
risk level III sex offender pursuant to the Sex Offender
Registration Act.

      In 1989, defendant was convicted of, among other things,
three counts of rape in the first degree, two counts of sodomy in
the first degree and two counts of sexual abuse in the first
degree and was sentenced to an aggregate prison term of 25 to 50
years (People v Fuller, 185 AD2d 446 [1992], lv denied 80 NY2d
974 [1992]). In anticipation of his release on parole, a risk
assessment instrument was prepared, in accordance with the Sex
Offender Registration Act (see Correction Law art 6-C), that
                              -2-                  519792

presumptively classified defendant as a risk level III sex
offender. Following a hearing, County Court rejected defendant's
challenges to certain point assessments and adjudicated him a
risk level III sex offender. This appeal ensued.

      The order that defendant seeks to have reviewed by this
Court was "not . . . entered and filed in the office of the clerk
of the court and, therefore, the appeal from that order must be
dismissed because it is not properly before us at this time"
(People v Laurange, 97 AD3d 995, 996 [2012] [internal quotation
marks and citation omitted]; see People v Goodwin, 131 AD3d 1284,
1285 [2015]).

     Garry, Lynch, Devine and Clark, JJ., concur.



     ORDERED that the appeal is dismissed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court